Name: Council Regulation (EEC) No 3037/90 of 9 October 1990 on the statistical classification of economic activities in the European Community
 Type: Regulation
 Subject Matter: economic analysis;  economic conditions
 Date Published: nan

 Avis juridique important|31990R3037Council Regulation (EEC) No 3037/90 of 9 October 1990 on the statistical classification of economic activities in the European Community Official Journal L 293 , 24/10/1990 P. 0001 - 0026 Finnish special edition: Chapter 2 Volume 7 P. 0152 Swedish special edition: Chapter 2 Volume 7 P. 0152 COUNCIL REGULATION (EEC) N ° 3037/90of 9 October 1990on the statistical classification of economic activities in the European CommunityTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100a thereof, Having regard to the proposal from the Commission (1), In cooperation with the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas, in order to function, the internal market requires statistical standards applicable to the collection, transmission and publication of national and Community statistics so that undertakings, financial institutions, governments and all other operators in the single market can be provided with reliable and comparable statistical data; Whereas such information is necessary to enable undertakings to assess their competitiveness, and useful to the Community institutions in preventing distortions of competition; Whereas only if the Member States use classifications of activities linked to the Community classification will it be possible to provide integrated information with the reliability, speed, flexibility and degree of detail required for the management of the internal market; Whereas provision should be made for the Member Statesto be able, in order to meet national requirements, to retainor to insert in their national classifications additional subdivisions based on the statistical classification of economic activities in the European Community; Whereas the international compatibility of economic statistics requires that the Member States and theCommunity institutions use classifications of economic activities which are directly linked to the United Nations International Standard Industrial Classification (ISIC); Whereas use of the classification of economic activities inthe Community requires that the Commission be assisted bythe Statistical Programme Committee set up by Decision 89/382/EEC, Euratom (4) on any issue relating to the application of this Regulation, in particular as regards interpretation of that classification, minor amendments thereto, the drafting and updating of explanatory notes and the establishment of guidelines for the classification of statistical units in accordance with the said classification; Whereas it is vital that the contents of the various categories of the classification of activities in the European Community be interpreted uniformly in all the Member States; Whereas the introduction of a new classification requires a transitional period, HAS ADOPTED THIS REGULATION: Article 11. The purpose of this Regulation is to establish a common statistical classification of economic activities within the European Community in order to ensure comparability between national and Community classifications and hence national and Community statistics. 2. This Regulation shall apply only to the use of classifications for statistical purposes. 3. This Regulation does not per se oblige Member States to collect, publish or supply data and is not concernedwith obligations as regards the degree of detail and typeof statistical units to be used in statistical surveys and analyses. Article 21. A common basis for statistical classifications of economic activities within the European Community, hereinafter referred to as 'NACE Rev. 1`, is hereby established, comprising: - a first level consisting of headings identified by an alphabetical code (sections), - an intermediate level consisting of headings identified by a two-character alphabetical code (subsections), - a second level consisting of headings identified by a two-digit numerical code (divisions), - a third level consisting of headings identified by a three-digit numerical code (groups), - a fourth level consisting of headings identified by a four-digit numerical code (classes). 2. NACE Rev. 1 is annexed to this Regulation. Article 31. NACE Rev. 1 shall be used by the Commission for all statistics classified by economic activities. 2. Member States' statistics classified by economic activities shall be compiled using NACE Rev. 1 or a national classification derived therefrom which complies with the following rules: (a) the national classifications shall contain levels corresponding to those of NACE Rev. 1, in the sense that each of the levels shall consist of either the same headings as the corresponding NACE Rev. 1 level or headings constituting an exact breakdown thereof; (b)additional levels may be introduced; (c)each of the levels, except for the highest, shall aggregate exactly into the next higher level of NACE Rev. 1; (d)the coding may be different. 3. Member States shall forward to the Commission, for its approval prior to their publication, the drafts defining or modifying their national classifications. The Commission shall check the conformity of these drafts with paragraph 2 of this Article. The national classification approved by the Commission shall be transmitted to the other Member States for information. Member States' publications shall include a table of correlation between the national classifications and NACE Rev. 1. 4. Member States wishing to use a national classification derived from NACE Rev. 1 shall adopt as soon as possible, and not later than 31 December 1992, the measures necessary to establish a national classification pursuant to this Article. Article 4In addition to the provisions referred to in Article 3, inthe event of incompatibility between certain NACE Rev. 1 positions and the national economic structure, the Commission may authorize a Member State to use at a given level an aggregation of NACE Rev. 1 positions in a specific sector. To obtain such an authorization, the Member State concerned must provide the Commission with all the necessary information to consider its request. However, notwithstanding the provisions of Article 3 (2) (a), this authorization shall not entitle the Member State concerned to subdivide the aggregated headings in a way different from NACE Rev. 1. The Commission shall, together with the Member State concerned, periodically review the application of these provisions to verify whether they are still justified. Article 5The Commission shall take all the necessary measuresto ensure the implementation and management of NACERev. 1. Article 6The Commission shall, at the request of a Member State or on its own initiative, and after consulting the Committee provided for in Article 7, take the necessary steps to ensure uniform application of NACE Rev. 1. Article 7The Commission shall be assisted by the Statistical Programme Committee, hereinafter referred to as 'the Committee`, composed of representatives of the Member States and chaired by a representative of the Commission. Article 8The Committee may examine any questions concerning NACE Rev. 1 raised by its chairman, either on his own initiative or at the request of the representative of a Member State, which have a bearing on the application of this Regulation, especially as regards: (a) interpretation of NACE Rev. 1; (b) incorporation of minor amendments to NACE Rev. 1: - designed to take account of technological or economic developments, - designed to align and clarify texts, - resulting from amendments made to other economic classifications, in particular ISIC Rev. 3; (c)preparation and coordination of work on revising NACE Rev. 1; (d)drafting and updating of explanatory notes on NACE Rev. 1; (e)elaboration of guidelines for classifying statistical units in accordance with NACE Rev. 1; (f)examination of problems arising from implementation of NACE Rev. 1 in the Member States' classifications of economic activities; (g)attempting to prepare, as appropriate, a common position concerning the work of international organizations on classifications of economic activities, especially ISIC and its explanatory notes. Measures to be taken under (a) to (g) shall be adopted in accordance with the procedure defined in Article 9. Article 91. The representative of the Commission shall submit to the Committee a draft of the measures to be adopted. The Committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in thecase of decisions which the Council is required to adopton a proposal from the Commission. The votes of the representatives of the Member States within the Committee shall be weighted in the manner set out in that Article. The chairman shall not vote. 2. The Commission shall adopt the measures, which shall apply immediately. However, if those measures are not in accordance with the opinion of the Committee, they shall be communicated by the Commission to the Council forthwith. In that event, the Commission shall defer application of the measures which it has decided upon for three months from the date of such communication. 3. The Council, acting by qualified majority, may takea different decision within the period referred to in paragraph 2. Article 101. Statistics collected after 1 January 1993 by Member States involving classification by economic activity, shall becompiled using NACE Rev. 1 or a national classification derived therefrom pursuant to Article 3. 2. Member States shall use NACE Rev. 1 to transmit to the Commission statistics collected after 1 January 1993 classified by economic activity. Article 111. There will be a transitional period starting on1 January 1993 and ending on 31 December 1994. During this period the Commission may, for certain data collected after 1 January 1993, authorize a Member State, on thebasis of duly substantiated technical or operational reasons, to use a classification other than that provided for under Article 3. 2. The Commission may extend the transitional period at the request of a Member State. Article 121. If transmitting the data referred to in Article 11 to the Commission, Member States shall, at the Commission's request, endeavour to forward them in a form adapted to NACE Rev. 1. 2. Member States shall provide the Commission (Eurostat) with the information required on the correlation tables used for these data. The Commission shall publish these correlation tables. Article 13The Commission shall publish the table of correlation between current NACE and NACE Rev. 1 within the six months following the entry into force of this Regulation. Article 14This Regulation shall enter into force on the twentieth day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 9 October 1990. For the CouncilThe PresidentP. ROMITA(1) OJ N ° C 58, 8. 3. 1990, p. 25. (2) OJ N ° C 175, 16. 7. 1990, p. 84, and Decision of 12 September 1990 (not yet published in the Official Journal). (3) OJ N ° C 182, 23. 7. 1990, p. 1. (4) OJ N ° L 181, 28. 6. 1989, p. 47. ANNEX ClassificationsNACE Rev. 1>TABLE>